FBICK, J.
(concurring).
I concur with my Associate, Mr. Justice Straup; in the result reached by him. In view of the importance of the proceeding, I desire to state, as briefly as possible, the reasons that impel me to concur with him. In my judgment all of the plaintiffs in this proceeding were prima facie guilty of at least a technical constructive contempt.
*212Tbe authorities are almost, if not quite, unanimous that,, if any act or conduct or any publication is “calculated to-intimidate, influence, impede, embarrass, or obstruct the-courts in the due administration of justice in matters pending before them,” it constitutes a contempt of count. Moreover, it is also frequently stated in the cases that if any wilful act or conduct, or any publication, has a tendency to-prevent a fair trial, or tends to prejudice the public or jurors-against an accused person on trial for an offense, or the tendency of which publication is to prejudice the rights of either party to a civil action, such act, conduct, or publication may be punished as for a contempt of court. In the following cases the doctrine contained in the foregoing statement is-fully adopted: Telegram Newspaper Co. v. Commonwealth, 172 Mass. 294, 52 N. E. 445, 44 L. R. A. 159, 70 Am. St. Rep. 280; Globe Newspaper Co. v. Commonwealth, 188 Mass. 449, 74 N. E. 682, 3 Ann. Cas. 761; State v. Nowell, 80 Conn. 668, 69 Atl. 1057, 125 Am. St. Rep. 141, 13 Ann. Cas. 501; Res Publica v. Oswald, 1 Dall. 319, 1 L. Ed. 155 ; Hughes v. Territory, 10 Ariz. 119, 85 Pac. 1058, 6 L. R. A. (N. S.) 572; In re Cheeseman, 49 N. J. Law, 115-137, 6 Atl. 513, 60 Am. Rep. 596; People v. Wilson & Shuman, 64 Ill. 197-238, 16 Am. Rep. 528; Storey v. People, 79 Ill. 45, 22 Am. Rep. 158; State v. Circuit Court, 97 Wis. 1, 72 N. W. 193, 38 L. R. A. 554, 65 Am. St. Rep. 93; State v. Judge, 45 La. Ann. 1250, 14 South. 310, 40 Am. St. Rep. 282; State v. Shepherd, 177 Mo. 205, 76 S. W. 79, 99 Am. St. Rep. 624; Matter of Sturoc, 48 N. H. 428, 97 Am. Dec. 626; Stuart v. The People, 4 Ill. (3 Scam.) 395; Cheadle v. State, 110 Ind. 301, 11 N. E. 426, 59 Am. Rep. 199; Burke v. State, 47 Ind. 528; Haskett v. State, 51 Ind. 176; Ex parte Wright, 65 Ind. 504; Percival v. State, 45 Neb. 741, 64 N. W. 221, 50 Am. St. Rep. 568; Rosewater v. State, 47 Neb. 630, 66 N. W. 640; In re Moore, 63 N. C. 397; State v. Sweetland, 3 S. D. 503, 54 N. W. 415; State v. Edwards, 15 S. D. 383, 89 N. W. 1011; State v. Frew, 24 W. Va. 416, 49 Am. Rep. 257; State v. District Judge, 37 Mont. 191, 95 Pac. 593, 15 Ann. Cas. 743; People v. News-Times Pub. *213Co., 35 Colo. 253, 8.4 Pac. 912; Cooper v. People, 13 Colo. 337, 373, 22 Pac. 790, 6 L. R. A. 430; People v. Stapleton, 18 Colo. 568, 33 Pac. 167, 23 L. R. A. 787; 2 Bishop, Crim. Ev. (7 Ed.), section 259. Bishop says:
"Again, according to the general doctrine, any publication, whether by parties or strangers, relating to a cause in court tending to prejudice the public as to its merits and to corrupt and embarrass the administration of justice, . . . may be visited as a contempt.”
In State v. Circuit Court, supra, tbe Supreme Court of' Wisconsin states tbe rule in tbe following language:
“A criminal contempt at common law may be generally defined as any act which tends to obstruct the course of justice, or to prejudice the trial in any action or proceeding then pending in court.”
In State v. Judge, supra, 45 La. Ann. at page 1263, 14 South, at page 3151, 40 Am. St. Rep. 282, tbe rule, as is stated by Mr. Wells on Jurisdiction, is adopted by tbe Louisiana court in tbe following language:
“Where a publication being read by jurors in attendance on, the-courts would have a tendency to interfere with the proper and unbiased administration of the law in pending cases, it may be adjudged a contempt, and accordingly punished.”
In Cheadle v. State, supra, tbe Supreme Court of Indiana, speaking through Mr. Justice Niblaek, states tbe rule thus."
“It may be said generally that any wilful act done to obstruct, interfere, or embarrass the proceedings of a court, or to corrupt or impede the due administration of justice, is a contempt of the authority of the court, against which such wilful act is directed.”
In State v. Edwards, supra, tbe Supreme Court of South Dakota, in 15 S. D. 385, 89 N. W. 1012, in speaking of what constitutes constructive or indirect contempt, says:
“Only such publications as are calculated to influence, intimidate, impede, embarrass, or obstruct courts in the due administration of justice in matters pending before them constitute indirect, or constructive contempt.”
In Cooper u. People, tbe Supreme Court of Colorado sums-up tbe doctrine in tbe following language:
*214"Parties have a constitutional right to have their causes tried fairly in court hy an impartial tribunal, uninfluenced by newspaper dictation or popular clamor. What would become of this right if the press may use language in reference to a pending cause calculated to intimidate or unduly influence or control judicial action? Days, and sometimes weeks, are spent in an endeavor to secure an impartial jury for the trial of a cause; and, when selected, it is incumbent upon the court to exercise the utmost care in excluding evidence of matters foreign to the issues involved, so that the minds of the jurors may not perchance be unduly biased or prejudiced in reference either to the litigants or to the matters upon trial. But if an editor, a litigant, or those in sympathy with him •should be permitted, through the medium of the press, by promises or threats, invective, sarcasm, or denunciation, to influence the result of the trial, all the care taken in the selection of a jury, as well as the precaution used to confine their attention at the trial solely to the issues involved, will have been expended in vain.”
In Stale v. Frew, supra, tbe Supreme Court of West Virginia adopts tbe general rule as tbe same is stated above, and in a most exhaustive opinion reviews a great number of cases upon tbe question of constructive contempts. Tbe opinion in tbat case is very instructive.
In Telegram Newspaper Co. v. Commonwealth, supra, a case in wbicb tbe circumstances in my opinion are parallel witb those in tbe case at bar, tbe Supreme Judicial Court of Massachusetts states tbe rule as follows;
“The publication of an article in. a newspaper which is printed •and circulated in the place where a trial is had pending the trial, and which concerns the cause on trial, and is calculated to prejudice the jury in the cause and prevent a fair trial, often has been held to be a criminal contempt of the court trying the cause.”
Tbe court cites a number of tbe cases I have herein referred to. Tbe foregoing doctrine is affirmed by tbe same court in another parallel case entitled. Globe Newspaper Co. v. Commonwealth, 188 Mass. 449, 14 N. E. 682, 3 Ann. Cas. 761.
In Hughes v. Territory, 10 Ariz. 127, 85 Pac. 1060, 6 L. R. A. (N. S.) 574, it is said:
“When it comes in any manner to the knowledge of the presiding justice of the court that articles are published in a newspaper •circulated in the place where the court is held which are calculated to prevent a fair trial of a cause which is on trial before the court, the court of its own motion can institute proceedings for contempt.”
*215Tbe fact that the district court on motion for a new trial ruled and that this court, on appeal, affirmed the ruling that Kiley had a fair trial, neither answers nor affects the question of contempt. It will not do to say that because a court, by making special efforts to secure a fair jury, and by devoting several additional days to the impaneling of a jury than otherwise would have been required, out of a population of about 140,000 the court is finally able to select jurors who are competent and qualified to sit in the case because the publications did not reach them and hence in no way affected) them, or because there were a few who could satisfy the court that, although they read the statements, yet were not affected thereby, that no contempt had been committed. The question is not whether the act or acts complained of did in fact prevent a fair trial, but the question is whether they were of such a character that their natural tendency and effect was to embarrass, interfere with, or impede or obstruct the regular and ordinary administration of law and justice. Can anyone - doubt that the natural tendency of the publication of' the article twice, as was done, would be to interfere with or impede, and, in a measure at least, temporarily obstruct the due administration of the law ? If the publications in question did not have such a tendency, then the publication and general circulation of any article of whatever kind or character in any newspaper must be deemed to be without any effect whatever. Nor is it a conclusive answer to the charge that what was done was done in good faith and in the belief that the plaintiffs had a full and complete legal right to do what they were charged with doing. No doubt such an answer may be sufficient, as we shall see hereafter, to mitigate punishment, but it is not a complete justification of the contempt charged. If such an answer were conclusive, a newspaper could make it impossible to secure a fair and impartial jury, not only in the county where the crime is alleged to have been committed, but also in any county to which the ease might be transferred upon a change of place of trial. Nor is it an answer to say that a newspaper has the absolute right to publish and circulate as news for the benefit of the public the *216proceedings of all courts. No doubt a newspaper may publish and circulate all the evidence as it is elicited in courts, and all that the attorneys say as well as what the court says during a trial. This, however, is publishing the proceedings as they occur. This is a right everyone possesses, since our court proceedings must be free and open to all alike. If anyone may go to hear the proceedings of courts, so he may publish what takes place in them from day to day. In publishing the proceedings, he may not, however, comment upon the evidence or draw his own inferences or make his own deductions therefrom and publish and circulate them with the evidence indiscriminately as news. Neither may he interview the witnesses and ascertain from them what their testimony will be and publish their statements just preceding, or pendL ing, the trial of the case. If this were permitted, the weight and effect that should be given to testimony would no longer depend upon what that weight and effect shall be after a full and thorough cross-examination. Such a course would be intolerable, and in the end would not only result in denying one accused of crime his constitutional right to a fair trial by an impartial jury in the community that is not unduly prejudiced against him, but would also prevent civil cases from being fairly and impartially tried and determined. When a court, therefore, interferes with the press in publishing statements which upon their face are calculated to, and in all probability will, interfere with or impede or obstruct the due and orderly administration of justice, the interference by the courts is not to preserve their dignity, but it is to maintain their freedom from intei’ference and their efficiency to administer the law to the end that they may dispense to all, without fear or favor, that impartial justice which is the guaranty of constitutional government. Courts, under our form of government, ara but the agencies of the sovei*eign people, created for the purpose of dispensing justice, and to preserve and enforce the guaranteed rights which are the heritage of all. No one has a legal right to interfere with or impede or obstruct the courts in the discharge of their judicial functions. Every such interference must be an *217interference with the orderly administration of law. The claim advanced by some who are engaged in the business of gathering and disseminating news through the medium of the newspaper that they have a constitutional right to publish any matter of so-called news at any time and under all circumstances being subject only to actions for libel in case of the abuse of such supposed right is utterly fallacious, and, if permitted, would make a mere commercial enterprise the ultimate judge of what constitutes an interference with the aforesaid agencies, and whether it is best to interfere with their functions or not. The guaranty that everyone who may be charged with an offense shall have a fair and impartial trial in the courts without outside interference or influence would become an empty sound. Newspaper publishers, nor anyone else may not, therefore, do anything that will interfere, impede, or obstruct the administration of the law, and in case it is nevertheless done, the offender, whoever he may be, must suffer the consequences. This, however, applies only while a cause is on trial or is pending in courts and before its final determination. When once finally determined anyone may freely criticise every decision of any court, and in doing so is. responsible only as in other instances of false or intemperate criticism. It would seem that if anyone may fully and freely publish all of the proceedings of every court as they occur, and, after the case is determined, may freely criticise the result of all of the proceedings when based upon a correct statement of the facts, about all that is of any value to the public may be freely published. It must also be remembered that, where the criticisms or statements affect the judge personally, no contempt of court is ordinarily committed, unless the criticisms or statements are made to intimidate or embarrass the judge in a pending ease, or are of such a nature as tend to or will embarrass the judge in discharging his judicial functions in future cases. If the latter is not the effect of what is published of and concerning the judge, the only remedy he has is to bring an action for libel the same as anyone else and obtain redress, if he is entitled thereto, in that way. Newspaper publishers, like all laymen, *218too often, proceed upon the theory that, when the courts interfere by contempt proceedings, it is to vindicate the personal dignity of the judge. Such proceedings, as we have seen, are not intended for such a purpose. Notwithstanding this, laymen very frequently misconceive and: misunderstand the purpose of the law and courts in instituting such proceedings, and hence feel baffled, and their pride is wounded in case courts punish them for interfering with the administration of the law. The power to punish for contempt, within certain limits, is, and in the nature of things must be, inherent in every court worthy of the name. Such a power is as necessary as the right to self-defense in the individual, and' both rest upon the same principle, the right to defend one’s self against undue interference. The power is one, however, that, like all powers, may be abused. Courts therefore with but few exceptions have been, and; always should be, careful in exercising the power, so that a power which is most salutary may not become oppressive. They should, therefore, exercise great care and take ample time to carefully investigate every case of supposed interference or attempted interference with the administration of the law and punish only if such punishment is merited.
Where, as in the proceeding now under consideration, those who are accused of being in contempt promptly disclaim any disrespect for the court, disclaim all wilful or intentional interference, and further claim that what was published or done was published and done in good faith, and in the belief that they had a legal right to do it, the court should inflict substantial punishment only after a full hearing, and after satisfactory proof that the claims put forth are false or simulated1. I think that is clearly what our statute contemplates. "While it is true, as I have already pointed out, that in this case the plaintiffs were all guilty of a technical contempt, yet the court punished them as for an intentional and wilful contempt. This the court should not have done over their sworn denials and without hearing their personal statements in support of those denials. In contempt proceedings where, as here, the acts are admitted, but every wrongful *219intent is disclaimed and denied under oath, tbe principal thing to be ascertained is whether the claims of the accused in that regard are true. If they are, the court should not impose substantial fines or other punishment, but the fines should be nominal, or, perhaps, a mere reprimand would suffice to vindicate the law. When the court, under such circumstances, therefore, condemns without a hearing, it, in my judgment, exceeds its power or jurisdiction. Of course, a court is not compelled to believe the statements or explanations of the accused, but it is bound to hear them.
I desire to add in conclusion that at first I was very strongly of the opinion that we had no right to interfere with the judgment of the court, but, after more mature reflection, I feel constrained to yield to the views of my Associate and-to those I have herein expressed.
I therefore concur with my Associate that for the reasons stated the judgment should be annulled, and the plaintiffs discharged.